Citation Nr: 0912870	
Decision Date: 04/07/09    Archive Date: 04/15/09

DOCKET NO.  07-10 029A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disability.

2.  Entitlement to a compensable disability evaluation for 
right ear hearing loss.

3.  Entitlement to an initial disability rating in excess of 
10 percent for tinnitus.

4.  Entitlement to an effective date earlier than May 10, 
2004, for the grant of entitlement to service connection for 
tinnitus.


REPRESENTATION

Appellant represented by:	Alexander Jordan, Jr., 
Attorney at Law


WITNESSES AT HEARING ON APPEAL

The appellant and his wife


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky


INTRODUCTION

The Veteran had active service from February 1983 to May 1987 
and from March 1988 to December 1991.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Boston, Massachusetts.

A January 2006 rating decision granted the Veteran service 
connection for tinnitus and assigned a 10 percent disability 
evaluation, effective May 10, 2004, and confirmed and 
continued the Veteran's noncompensable disability rating for 
right ear hearing loss.

A February 2007 rating decision denied the Veteran's claim of 
entitlement to service connection for an acquired psychiatric 
disability.  

Additional evidence was received into the record in December 
2008 without waiver of RO consideration.  However, the 
documents, including arguments by the Veteran's 
representative, and internet articles not specific to the 
veteran, are essentially cumulative of assertions previously 
considered by the RO.  As such, the Veteran is not prejudiced 
by the Board's adjudication of the appeal at this time.  
Bernard v. Brown, 4 Vet. App. 384 (1993).



FINDINGS OF FACT

1.  An acquired psychiatric disability was initially 
clinically demonstrated years after service and has not been 
shown by competent clinical evidence of record to be 
etiologically related to the Veteran's active service.

2.  Throughout the rating period on appeal, the Veteran has 
level I hearing acuity in his right ear, and since his left 
ear is not service connected, it is presumed he also has 
level I hearing acuity in that ear.

3.  VA's rating schedule does not provide for an evaluation 
higher than 10 percent for bilateral tinnitus; the Veteran 
already has this rating, and his tinnitus does not present an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards.  

4.  The Veteran's claim of entitlement to service connection 
for tinnitus was received by the RO on May 12, 2005.


CONCLUSIONS OF LAW

1.  An acquired psychiatric disability was not incurred in, 
or aggravated by, active service, and may not be presumed to 
have been so incurred or aggravated.  38 U.S.C.A. §§ 1101, 
1110, 1111, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.1, 3.102, 3.159, 3.301, 3.303, 3.304, 
3.306, 3.307, 3.309 (2008).
 
2.  The requirements are not met for a compensable rating for 
right ear hearing loss.  38 U.S.C.A. § 1155, 5103A, 5107(b) 
(West 2005);  38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 
4.85, Diagnostic Code 6100 (2008).

3.  There is no legal basis for the assignment of an initial 
evaluation higher than 10 percent for bilateral tinnitus.  
38 U.S.C.A. §1155 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 
4.87, Diagnostic Code 6260 (as in effect prior to and from 
June 23, 2003); Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 
2006).

4.  The requirements are not met for an effective date prior 
to May 10, 2004 for the grant of service connection for 
tinnitus.  38 U.S.C.A. §§ 5103, 5103A, 5107(b), 5110 
(West 2002); 38 C.F.R. §§ 3.102, 3.105, 3.155, 3.159, 3.400 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Notice

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005); rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

As the January 2006 rating decision on appeal granted the 
Veteran's claim of entitlement to service connection for 
tinnitus, such a claim is now substantiated.   As such, his 
filing of a notice of disagreement as to the initial rating 
assigned does not trigger additional notice obligations under 
38 U.S.C.A. § 5103(a).  73 Fed. Reg. 23353 - 23356 (April 30, 
2008) (as it amends 38 C.F.R. § 3.159 to add paragraph 
(b)(3), effective May 30, 2008).  Rather, the Veteran's 
appeal as to the initial rating assignment triggers VA's 
statutory duties under 38 U.S.C.A. §§  5104 and 7105, as well 
as regulatory duties under 38 C.F.R. § 3.103.  As a 
consequence, VA is only required to advise the Veteran of 
what is necessary to obtain the maximum benefits allowed by 
the evidence and the law.  This has been accomplished here, 
as will be discussed below.
  
In addition, VA issued VCAA notice letters dated in July 2005 
and July 2006 from the agency of original jurisdiction (AOJ) 
to the appellant.  These letters informed the appellant of 
what evidence was required to substantiate his claims for 
service connection and increased disability ratings.  These 
letters also informed him of his and VA's respective duties 
for obtaining evidence.

In addition, April 2007 and September 2008 letters from VA 
explained how a disability rating is determined for a 
service-connected disorder and the basis for determining an 
effective date upon the grant of any benefit sought, in 
compliance with Dingess/Hartman.  

Further, according to Vazquez-Flores v. Peake, 22 Vet. App. 
37 (2008), for an increased-compensation claim, section 
5103(a) requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Similarly, if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation - e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability. 

In the case currently before the Board, a September 2008 VCAA 
notice letter provides the Veteran with all of the diagnostic 
codes and applicable information for his claims for increased 
disability ratings for his hearing loss of the right ear and 
his tinnitus.  The letter included a description of the 
rating formulas for all possible schedular ratings under the 
relevant diagnostic codes.  The appellant was thus informed 
of what was needed not only to achieve the next-higher 
schedular ratings, but also to obtain all schedular ratings 
above the disability evaluations that the RO had assigned.  
The Court has stated that "[n]othing in law or common sense 
supports a conclusion that the Court should put on blinders 
and ignore [the 'extensive administrative appellate process'] 
or a conclusion that a notice error prior to the initial 
decision by the Secretary could not be rendered non-
prejudicial when the full panoply of administrative appellate 
procedures established by Congress are provided to the 
claimant.  It is well settled that a remand is not warranted 
when no benefit would flow to the claimant."  See Vazquez-
Flores.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims held, in part, 
that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  In the present case, the unfavorable AOJ 
decisions that are the basis of this appeal were decided 
after the issuance of an initial, appropriate VCAA notice.  
Although the notice requirements required by Dingess/Hartman 
and Vazquez-Flores v. Peake were provided to the appellant 
after the initial adjudications, the case was readjudicated 
thereafter, and the appellant has not been prejudiced 
thereby.  As such, there was no defect with respect to timing 
of the VCAA notice.

The appellant has been provided with every opportunity to 
submit evidence and argument in support of his claims and to 
respond to VA notice.  Further, the Board finds that the 
purpose behind the notice requirement has been satisfied 
because the appellant has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims.  

Duty to Assist

With regard to the duty to assist, the claims file contains 
the Veteran's service treatment records and reports of VA and 
private post-service treatment and examinations.  
Additionally, the claims file contains the Veteran's own 
statements in support of his claims, including a transcript 
of the Veteran's testimony before the undersigned Veterans 
Law Judge (VLJ).  The Board has carefully reviewed such 
statements and concludes that he has not identified further 
evidence not already of record.  The Board has also perused 
the medical records for references to additional treatment 
reports not of record, but has found nothing to suggest that 
there is any outstanding evidence with respect to the 
Veteran's claims.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the Veteran in developing the facts 
pertinent to his claims.  Essentially, all available evidence 
that could substantiate the claims has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Service Connection 

Legal Criteria

A veteran is entitled to service connection for a disability 
resulting from a disease or injury incurred or aggravated 
during active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303(a).  Service connection also is permissible 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
the disease was incurred in service.  38 C.F.R. § 3.303(d).  
Certain chronic diseases will be presumed to have been 
incurred or aggravated in service if manifested to a 
compensable degree within one year after service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  This presumption is rebuttable by probative evidence 
to the contrary.

If there is no evidence of a chronic condition during 
service, or during an applicable presumptive period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  See 38 C.F.R. § 3.303(b).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is competent.  
See Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).  

Congenital or developmental defects, refractive error of the 
eye, personality disorders and mental deficiency as such are 
not diseases or injuries within the meaning of applicable 
legislation.  38 C.F.R. § 3.303(c).

Analysis

Based on the evidence of record, the Board finds that the 
preponderance of the evidence is against the Veteran's claim 
of entitlement to service connection for an acquired 
psychiatric disability, including organic affective disorder 
and explosive personality disorder, so this claim must be 
denied.  38 C.F.R. § 3.102.  

The Veteran's available service medical records are entirely 
negative for any complaint, treatment, or diagnosis of an 
acquired psychiatric disability.  This is probatively 
significant and given a lot of weight and credibility because 
this was at a time contemporaneous to the alleged incident in 
question.  See, e.g., Struck v. Brown, 9 Vet. App. 145, 155-
56 (1996).  It stands to reason that, if he indeed had any 
psychiatric problems during his service, then he would have 
at least mentioned them to a medical provider.  See 38 C.F.R. 
§ 3.303(a) (service connection requires that the facts 
"affirmatively [show] inception or aggravation . . . .").

In addition, there is no objective evidence of continuance of 
symptomatology during the years following the Veteran's 
discharge from service.  See Savage, supra (requiring medical 
evidence of chronicity and continuity of symptomatology).  
The Veteran was not diagnosed with a psychiatric disability 
until 2006, despite reporting a history of treatment since 
1995.   In fact, the Veteran did not attribute his claimed 
disabilities to his military service until he filed his claim 
for service connection in 2006.  See Shaw v. Principi, 3 Vet. 
App. 365 (1992) (a veteran's delay in asserting a claim 
can constitute negative evidence, which weighs against the 
claim).  The Board notes that, in the absence of 
demonstration of continuity of symptomatology, or a competent 
nexus opinion, the initial demonstration of current 
disability years after service is too remote from service to 
be reasonably related to service.  See Maxson v. Gober, 230 
F.3d 1330 (Fed. Cir. 2000).  

More significantly, there is no competent clinical evidence 
that relates his psychiatric disability, including his 
organic affective disorder and explosive personality disorder 
to his military service.  See  Madden v. Gober, 125 F.3d 
1477, 1481 (1997) (in evaluating the evidence and rendering a 
decision on the merits, the Board is required to assess the 
credibility and probative value of proffered evidence in the 
context of the record as a whole).  In this regard, the Board 
notes none of the Veteran's post-service treatment records 
show that these claimed disabilities are related to his 
military service.  See Boyer v. West, 210 F.3d 1351, 1353 
(Fed. Cir. 2000) ("A veteran seeking disability benefits 
must establish . . . the existence of a disability [and] a 
connection between the veteran's service and the disability . 
. .").   See also Mercado-Martinez v. West, 11 Vet. App. 
415, 419 (1998) ("In order for service connection for a 
particular disability to be granted, a claimant must 
establish he or she has that disability and that there is 
'a relationship between the disability and an injury or 
disease incurred in service or some other manifestation of 
the disability during service.'"  Citing Cuevas v. Principi, 
3 Vet. App. 542, 548 (1992)).  

Moreover, the Veteran's explosive personality disorder does 
not entitle him to be service-connected, as 
personality disorders are considered development defects and 
cannot be service-connected, as a matter of law, in the 
absence of medical evidence of additional disability from 
superimposed disease or injury causing aggravation of this 
pre-existing condition.  38 38 C.F.R. §§  3.303(c), 4.9.  The 
only possible exception is if there is probative evidence of 
additional disability from aggravation during service by 
superimposed disease or injury.  But, aggravation is not 
established here.  See Monroe v. Brown, 4 Vet. App. 513, 514-
515 (1993); Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); 
VAOPGCPREC 67-90 (July 18, 1990); VAOPGCPREC 82-90 (July 18, 
1990); and VAOPGCPREC 
11-1999 (Sept. 2, 1999).

Therefore, the only evidence portending that the Veteran's 
acquired psychiatric disability is related to his military 
service, comes from him personally.  As a layperson, the 
Veteran simply does not have the necessary medical training 
and/or expertise to diagnose or determine the etiology of a 
disability.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-
95 (1992).  See, too, Savage v. Gober 10 Vet. App. at 495-
498, indicating that, even in situations of continuity of 
symptomatology after service, there still must be medical 
evidence relating the current condition at issue to that 
symptomatology.  Id.  As such, his allegations, alone, have 
no probative value without medical evidence substantiating 
them.  So the preponderance of the evidence is against his 
claim, in turn, meaning the benefit-of-the-doubt rule does 
not apply.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Entitlement to Increased Disability Evaluations

Legal Criteria

Disability ratings are determined by evaluating the extent to 
which a veteran's service-connected disability adversely 
affects his or her ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his or her symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  If two ratings are potentially applicable, 
the higher rating will be assigned if the disability more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7.  Any reasonable doubt regarding the degree of 
disability will be resolved in favor of the veteran.  See 
38 C.F.R. § 4.3.

A disability rating may require re-evaluation in accordance 
with changes in a veteran's condition.  Thus, it is essential 
that the disability be considered in the context of the 
entire recorded history when determining the level of current 
impairment.  See 38 C.F.R. § 4.1.  See also Schrafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Nevertheless, where, as 
here, the veteran is appealing the rating for an already 
established service-connected condition, his present level of 
disability is of primary concern.  See Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).

The Board notes that staged ratings are appropriate for an 
increased-rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  Hart 
v. Mansfield, 21 Vet App 505 (2007).  In this case, the 
increased rating claim for the Veteran's bilateral hearing 
loss was received in May 2005.  As such, the rating period 
for consideration on appeal is from May 2004.  38 C.F.R. 
§ 3.400 (2008).

In addition, where an award of service connection for a 
disability has been granted and the assignment of an 
initial evaluation for that disability is disputed, separate 
evaluations may be assigned for separate periods of time 
based on the facts found.  In other words, evaluations may be 
"staged."  See Fenderson v. West, 12 Vet. App. 119, 125-26 
(1999).  This, in turn, will compensate the veteran for times 
since the effective date of his award when his disability may 
have been more severe than at other times during the course 
of his appeal.

Analysis

Right Ear Hearing Loss

In evaluating service-connected hearing loss, disability 
ratings are derived by a "mechanical" (i.e., 
nondiscretionary) application of the rating schedule to the 
numeric designations assigned after audiometric evaluations 
are performed.  See Lendenmann v. Principi, 3 Vet. App. 345, 
349 (1992).

Ratings for hearing loss range from noncompensable (i.e., 0 
percent) to 100 percent based on organic impairment of 
hearing acuity, as measured by controlled speech 
discrimination tests in conjunction with the average hearing 
threshold, as measured by pure tone audiometric tests in the 
frequencies 1,000, 2,000, 3,000 and 4,000 Hertz.  The rating 
schedule establishes auditory acuity levels designated from 
Level I for essentially normal hearing acuity through Level 
XI for profound deafness.  VA audiological examinations are 
conducted using a controlled speech discrimination test 
together with the results of a pure tone audiometry test.  
The vertical lines in Table VI (in 38 C.F.R. § 4.85) 
represent nine categories of the percentage of discrimination 
based on the controlled speech discrimination test.  The 
horizontal columns in Table VI represent nine categories of 
decibel loss based on the pure tone audiometry test.  The 
numeric designation of impaired hearing (Levels I through XI) 
is determined for each ear by intersecting the vertical row 
appropriate for the percentage of discrimination and the 
horizontal column appropriate to the pure tone decibel loss.

The percentage evaluation is found from Table VII (in 
38 C.F.R. § 4.85) by intersecting the vertical column 
appropriate for the numeric designation for the ear having 
the better hearing acuity and the horizontal row appropriate 
to the numeric designation level for the ear having the 
poorer hearing acuity.  For example, if the better ear has a 
numeric designation Level of "V" and the poorer ear has a 
numeric designation Level of "VII," the percentage evaluation 
is 30 percent.  See 38 C.F.R. §§ 4.85(b), 4.87 (2008). 

Effective June 10, 1999, regulatory changes were made to the 
schedule for rating disabilities pertaining to diseases of 
the ear, including the criteria for evaluating hearing loss.  
However, the method described above using Tables VI and VII 
was not changed and, therefore, has no effect on the 
Veteran's claim.  But pertinent changes were made to 
38 C.F.R. § 4.86 for exceptional patterns of hearing 
impairment.

The language of 38 C.F.R. § 4.86(a) now provides that, when 
the pure-tone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral.  
Each ear will be evaluated separately.  The provisions of 
38 C.F.R. § 4.86(b) provide that when the pure tone threshold 
is 30 decibels or less at 1,000 Hertz, and 70 decibels or 
more at 2,000 Hertz, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIa, whichever results is the higher 
numeral.  That numeral will then be elevated to the next 
higher Roman numeral.  Each ear will be evaluated separately.  
Unfortunately, neither 38 C.F.R. § 4.86(a) nor (b) is 
applicable in this particular appeal.

According to the results of the hearing evaluations the 
Veteran has undergone, there simply is no basis for assigning 
a higher, i.e., compensable rating for the service-connected 
hearing loss in his right ear.  The clinical evidence of 
record shows his right ear hearing loss is at level I.  At 
his October 2005 VA audiological evaluation, he had an 
average pure-tone threshold of 48.75 decibels in his right 
ear and 96 percent speech discrimination.  This correlates to 
level I hearing acuity for this ear.  Likewise, at his more 
recent, March 2006 VA evaluation, his right ear average pure-
tone threshold was 50 decibels, with 96 percent speech 
discrimination.  This also correlates to level I hearing 
acuity.  And because his left ear is not service connected, 
and he is not deaf in this ear, it is presumed that he also 
has level I (meaning "normal") hearing acuity in this ear.  
See 38 U.S.C.A. § 1160(a) (West 2002); 
38 C.F.R. § 3.383(a)(3).  Thus, a noncompensable (i.e., 0 
percent) rating is assigned.  38 C.F.R. §§ 4.14, 4.85, Table 
VII, Diagnostic Codes 6100 to 6101 (2008).  So there is no 
basis for assigning a higher rating.

In determining the Veteran is not entitled to a higher 
(compensable) rating for his right ear hearing loss, the 
Board has also considered whether he is entitled to a higher 
rating on an extra-schedular basis.  However, the record does 
not present such "an exceptional or unusual disability 
picture as to render impractical the application of the 
regular rating schedule standards."  See 38 C.F.R. 
§ 3.321(b)(1).  There is no indication the hearing loss in 
his right ear has caused marked interference with his 
employment (meaning beyond that contemplated by the rating 
currently assigned) or necessitated frequent periods of 
hospitalization so as to render impractical the application 
of the regular rating schedule standards.  Accordingly, the 
Board does not have to refer this case to the Director of 
VA's Compensation and Pension Service for extra-schedular 
consideration.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).

Inasmuch as, for the reasons stated, the preponderance of the 
evidence is against the claim, it must be denied because the 
benefit-of-the-doubt rule is inapplicable.  See Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996).

Tinnitus

The Veteran requested an evaluation in excess of 10 percent 
for tinnitus, specifically a 10 percent evaluation for each 
ear.  The January 2006 rating decision granted service 
connection for this condition and assigned a 10 percent 
disability rating retroactively effective from May 10, 2004.  
The Veteran filed a notice of disagreement, requesting an 
increased disability evaluation, including separate 10 
percent ratings for each ear.  The RO continued to assign a 
10 percent evaluation under Diagnostic Code (DC) 6260 because 
there is no provision for assignment of a separate 10 percent 
evaluation for tinnitus of each ear.  The Veteran appealed.

In Smith v. Nicholson, 19 Vet. App. 63, 78, (2005) the U.S. 
Court of Appeals for Veterans Claims (CAVC) held that the 
pre-1999 and pre-June 13, 2003 versions of DC 6260 required 
the assignment of dual ratings for bilateral tinnitus.  VA 
appealed this decision to the U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit) and stayed the adjudication 
of tinnitus rating cases affected by the Smith decision.  See 
Chairman's Memorandum No. 01-05-08 (April 28, 2005).  In 
Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006), the 
Federal Circuit concluded that the CAVC erred in not 
deferring to the VA's interpretation of its own regulations, 
38 C.F.R. § 4.25(b) and Diagnostic Code 6260, which limits a 
veteran to a single disability rating for tinnitus, 
regardless whether the tinnitus is unilateral or bilateral.  
Subsequently, the stay of adjudication of tinnitus rating 
cases was lifted.  

The Veteran's service-connected tinnitus has been assigned 
the maximum schedular rating available for tinnitus.  See 
38 C.F.R. §4.87, Diagnostic Code 6260.  Additionally, the 
record does not present, and it has not been asserted, that 
the record presents such an exceptional or unusual disability 
picture as to warrant the assignment of an extraschedular 
evaluation pursuant to the provisions of 38 C.F.R. § 3.321 
(2008).  In this regard, the Board notes that there has been 
no demonstration that the service-connected tinnitus is 
productive of marked interference with employment, beyond 
that contemplated in the current 10 percent rating, nor 
productive of frequent hospitalization, as to prevent the use 
of the regular rating criteria.  In sum, the Schedule for 
Rating Disabilities is shown to provide a fair and adequate 
basis for rendering a decision in this case.  Consequently, a 
higher rating on an extraschedular basis is not warranted.  

As there is no legal basis upon which to award a higher 
evaluation, to include a separate schedular evaluation for 
tinnitus in each ear, the Veteran's appeal must be denied.  
See Sabonis v. Brown, 6 Vet. App. 426 (1994).  

Earlier Effective Date

Legal Criteria

The statutory and regulatory guidelines for determining the 
effective date of an award of disability compensation are set 
forth in 38 U.S.C.A. § 5110 (West 2002) and 38 C.F.R. § 3.400 
(2008).  Except as otherwise provided, the effective date of 
an evaluation and an award of compensation based on an 
original claim, a claim reopened after a final disallowance, 
or a claim for increase will be the date the claim was 
received or the date entitlement arose, whichever is later.  
See 38 C.F.R. § 3.400.  

The effective date of an award of service connection will be 
the day following the date of separation from service - if 
the veteran filed a claim within one year after service.  
Otherwise, the effective date will be the date of receipt of 
his claim.  38 U.S.C.A. § 5110(a), (b)(1); 38 C.F.R. § 
3.400(b)(2). 

Where compensation is awarded pursuant to a liberalizing law 
or VA issue, the effective date shall be in accordance with 
the facts found, but shall not be earlier than the effective 
date of the act or administrative issue.  See 38 C.F.R. 
§ 3.114.  If a claim is reviewed on the initiative of VA 
within one year from the effective date of the law or VA 
issue, or at the request of a claimant received within one 
year from that date, benefits may be authorized from the 
effective date of the law or VA issue.  If a claim is 
reviewed on the initiative of VA more than one year after the 
effective date of the law or VA issue, benefits may be 
authorized for a period of one year prior to the date of 
administrative determination of entitlement.  If a claim is 
reviewed at the request of a claimant more than one year 
after the effective date of the law or VA issue, benefits may 
be authorized for a period of one year prior to the date of 
receipt of such request.  See 38 U.S.C.A. § 5110(g); 
38 C.F.R. § 3.114(a)(1)-(a)(3).

The applicable statutory and regulatory provisions require 
that VA look to all communications from the veteran that may 
be interpreted as applications or claims, both formal and 
informal, for benefits.  VA is required to identify and act 
on informal claims for benefits.  See 38 U.S.C.A. § 5102; 
38 C.F.R. § 3.1(p), 3.155(a).  See also Servello v. 
Derwinski, 3 Vet. App. 196, 198-200 (1992).  An informal 
claim must identify the benefit sought.  See 38 C.F.R. 
§ 3.155(a).

In order for benefits to be paid under the laws administered 
by the VA, a specific claim in the form prescribed by the 
Secretary must be filed.  See 38 U.S.C.A. § 5101; 38 C.F.R. 
§ 3.151(a).  All claims for benefits filed with the VA, 
formal or informal, must be in writing.  See Rodriguez v. 
West, 189 F.3d 1351 (Fed. Cir. 1999).

Analysis

The Veteran's service in the military ended on December 3, 
1991.  Unfortunately, he did not file a claim for service 
connection for tinnitus within one year of his discharge from 
service (i.e., by December 4, 1992).  Nevertheless, in a 
statement received on December 15, 1992, the Veteran asserted 
that noise trauma in service from demolition and simulated 
artillery and demolition were the cause of constant ringing 
in his ears.  Thereafter, in a rating decision dated in May 
1994, the RO denied entitlement to service connection for 
tinnitus.  Notice of the determination, and the Veteran's 
appellate rights, were issued on May 26, 1994.  No appeal was 
taken from that determination, and it became final.  38 
U.S.C.A. § 7105 (West 2002).  

The record contains no communication from the Veteran, or an 
authorized representative, thereafter, until May 12, 2005, 
when a statement was received from the veteran, dated May 10, 
2005, which could reasonably be construed as a request to 
reopen his claim for service connection for tinnitus.  
Service connection was subsequently granted in a January 2006 
rating decision, effective May 10, 2004.

The Board finds that the effective date of May 10, 2004 for 
the grant of service connection for tinnitus is appropriate.  
There is no indication the Veteran specifically acted to file 
a claim to reopen his claim for service connection for 
tinnitus prior to May 12, 2005, following the prior final 
denial in May 1994.  Indeed, he has not alleged that he made 
any attempts to file a reopened claim prior to that date.  As 
noted above, the file is entirely negative for any written 
communication from the veteran following the prior final May 
1994 RO denial, until the claim to reopen was received by the 
RO on May 12, 2005.  As such, it is this date, May 12, 2005, 
which controls the effective date for service connection for 
the Veteran's tinnitus.  Since the Veteran met all 
eligibility criteria for the liberalized benefit on the 
effective date of the liberalizing VA issue, and such 
eligibility existed continuously from that date to the date 
of claim, retroactive benefits of only one year are 
applicable, and there is no basis for an effective date for 
service connection for tinnitus prior to May 12, 2004.  See 
Sabonis v. Brown, 6 Vet. App. 426 (1994).  See also 
38 C.F.R. § 3.400(b).

Moreover, the Board recognizes the Veteran's statements that 
his tinnitus has existed since his service, but points out 
there is no provision for payment of benefits from an earlier 
date based on a disorder's existence from a date previous to 
the receipt of the claim, unless the claim is filed within 
one year of separation from service.  See 38 C.F.R. 
§§ 3.400(b)(2).  In this case, even if receipt of the initial 
claim for service connection for tinnitus, received in 
December 1992, is construed to have been received within one 
year of the Veteran's separation from service, that claim was 
denied by a RO decision in May 1994, and no appeal was taken 
from that determination.  As such, it became final.  38 
U.S.C.A. § 7105.

So, for these reasons, the Board finds that the preponderance 
of the evidence is against the Veteran's claim for an earlier 
effective date for service connection of his tinnitus.  
Therefore, his claim must be denied. See Alemany v. Brown, 9 
Vet. App. 518, 519 (1996).




ORDER

Entitlement to service connection for an acquired psychiatric 
disability is denied.

Entitlement to a compensable disability rating percent for 
hearing loss of the right ear is denied.

Entitlement to an initial disability rating in excess of 10 
percent for tinnitus is denied.

Entitlement to an effective date prior to May 10, 2004 for 
the grant of service connection for tinnitus is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


